 
Exhibit 10.1



VERMILLION, INC.
 
THIRD AMENDMENT TO RIGHTS AGREEMENT
 
THIS THIRD AMENDMENT TO RIGHTS AGREEMENT (this “Third Amendment”) is made as of
September 11, 2007 between VERMILLION, INC. (f/k/a Ciphergen Biosystems, Inc.),
a Delaware company (the “Company”), and WELLS FARGO BANK, N.A. (the “Rights
Agent”).
 
WHEREAS, the Company and Continental Stock Transfer & Trust Company entered into
a Preferred Shares Rights Agreement, dated as of March 20, 2002 (the “Original
Agreement”); and
 
WHEREAS, the Rights Agent became party to the Original Agreement upon their
appointment as the Company’s transfer agent; and
 
WHEREAS, the Company and the Rights Agent entered into an Amendment to Rights
Agreement, dated as of July 22, 2005 (the “Amendment”), and a Second Amendment
to Rights Agreement, dated as of September 30, 2005 (the “Second Amendment”)
(the Original Agreement, as amended by the Amendment and the Second Amendment is
referred to herein as the “Rights Agreement”; capitalized terms used in this
Third Amendment but not defined herein shall have the meaning assigned to them
in the Rights Agreement); and


WHEREAS, the Company and the Rights Agent desire to amend the Rights Agreement
as provided below.
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:
 
AMENDMENT
 
1.
Third Amendment to the Rights Agreement.

 
1.1           Section 1(a) of the Rights Agreement is hereby amended in its
entirety to read as follows:
 
“(a) "Acquiring Person" shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall be the Beneficial Owner of 15%
or more of the Common Shares then outstanding, but shall not include the
Company, any Subsidiary of the Company or any employee benefit plan of the
Company or of any Subsidiary of the Company, or any entity holding Common Shares
for or pursuant to the terms of any such plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Notwithstanding the foregoing, no Person shall be deemed to be an
Acquiring Person as the result of an acquisition of Common Shares by the Company
which, by reducing the number of shares outstanding, increases the proportionate
number of shares beneficially owned by such Person to 15% or more of the Common
Shares of the Company then outstanding; provided, however, that if a Person
shall become the Beneficial Owner of 15% or more of the Common Shares of the
Company then outstanding by reason of share purchases by the Company and shall,
after such share purchases by the Company, become the Beneficial Owner of any
additional Common Shares of the Company (other than pursuant to a dividend or
distribution paid or made by the Company on the outstanding Common Shares in
Common Shares or pursuant to a split or subdivision of the outstanding Common
Shares), then such Person shall be deemed to be an Acquiring Person unless upon
becoming the Beneficial Owner of such additional Common Shares of the Company
such Person does not beneficially own 15% or more of the Common Shares of the
Company then outstanding.
 
(ii)           Notwithstanding the foregoing, (A) if the Company's Board of
Directors determines in good faith that a Person who would otherwise be an
"Acquiring Person," as defined pursuant to the foregoing provisions of this
paragraph (a), has become such inadvertently (including, without limitation,
because (1) such Person was unaware that it beneficially owned a percentage of
the Common Shares that would otherwise cause such Person to be an "Acquiring
Person," as defined pursuant to the foregoing provisions of this paragraph (a),
or (2) such Person was aware of the extent of the Common Shares it beneficially
owned but had no actual knowledge of the consequences of such beneficial
ownership under this Agreement) and without any intention of changing or
influencing control of the Company, and if such Person divested or divests as
promptly as practicable a sufficient number of Common Shares so that such Person
would no longer be an "Acquiring Person," as defined pursuant to the foregoing
provisions of this paragraph (a), then such Person shall not be deemed to be or
to have become an "Acquiring Person" for any purposes of this Agreement
including, without limitation Section 1(hh) hereof; and (B) if, as of the date
hereof, any Person is the Beneficial Owner of 15% or more of the Common Shares
outstanding, such Person shall not be or become an "Acquiring Person," as
defined pursuant to the foregoing provisions of this paragraph (a), unless and
until such time as such Person shall become the Beneficial Owner of additional
Common Shares (other than pursuant to a dividend or distribution paid or made by
the Company on the outstanding Common Shares in Common Shares or pursuant to a
split or subdivision of the outstanding Common Shares), unless, upon becoming
the Beneficial Owner of such additional Common Shares, such Person is not then
the Beneficial Owner of 15% or more of the Common Shares then outstanding.
 
(iii)           Notwithstanding the foregoing, (x) none of Quest Diagnostics
Incorporated (“Quest Diagnostics”), nor any of its Affiliates, shall be deemed
an Acquiring Person and neither a Share Acquisition Date nor a Distribution Date

 
2

--------------------------------------------------------------------------------

 
shall be deemed to occur and the Rights will not separate from Company Common
Shares, in each case, solely by reason of the execution, delivery, performance
or consummation of the transactions contemplated under the Securities Purchase
Agreement and the Warrant (or the exercise of the Warrant) each dated as of July
22, 2005, between the Company and Quest Diagnostics (including any amendment or
supplement thereto); (y) Quest Diagnostics shall not be treated as an Associate
or Affiliate of GlaxoSmithKline plc (“GlaxoSmithKline”) or any of its
Subsidiaries and none of GlaxoSmithKline or any of its Subsidiaries shall be
treated as an Affiliate of Quest Diagnostics at any time that GlaxoSmithKline
and its Subsidiaries together beneficially own less than 29.5% of the
outstanding common stock or any other equity security of Quest Diagnostics; and
(z) Quest Diagnostics shall not be treated as an Affiliate of any person and no
person shall be treated as an Affiliate of Quest Diagnostics at any time that
Quest Diagnostics and its Subsidiaries together beneficially own less than 20%
of the outstanding common stock of such person.
 
(iv)           Notwithstanding the foregoing, (x) none of Phronesis Partners LP
(“Phronesis”), nor any of its Affiliates, shall be deemed an Acquiring Person
and neither a Shares Acquisition Date nor a Distribution Date shall be deemed to
occur and the Rights will not separate from Company Common Shares, in each case,
solely by reason of the execution, delivery, performance or consummation of the
transactions contemplated under the Securities Purchase Agreement, dated as of
August 23, 2007, by and among the Company and the purchasers party thereto, and
the Warrant (or the exercise of the Warrant), dated as of August 29, 2007,
between the Company and Phronesis (including any amendment or supplement
thereto); and (y) Phronesis shall not be treated as an Affiliate of any person
and no person shall be treated as an Affiliate of Phronesis at any time that
Phronesis and its Subsidiaries together beneficially own less than 20% of the
outstanding common stock of such person.”


1.2           Section 26 of the Rights Agreement is hereby amended in its
entirety to read as follows:
 
“Section 26.  Notices.  Notices or demands authorized by this Agreement to be
given or made by the Rights Agent or by the holder of any Rights Certificate to
or on the Company shall be sufficiently given or made if sent by first-class
mail, postage prepaid, addressed (until another address is filed in writing with
the Rights Agent) as follows:
 
Vermillion, Inc.
6611 Dumbarton Circle
Fremont, California 94555
Attention: Debra A. Young
 
with a copy (which shall not constitute notice) to:
 
Paul, Hastings, Janofsky & Walker LLP
Five Palo Alto Square, Sixth Floor
 
 
3

--------------------------------------------------------------------------------

 
 
 
Palo Alto, California 94306-2155
Attention: Robert A. Claassen
 
Subject to the provisions of Section 21 hereof, any notice or demand authorized
by this Agreement to be given or made by the Company or by the holder of any
Rights Certificate to or on the Rights Agent shall be sufficiently given or made
if sent by first-class mail, postage prepaid, addressed (until another address
is filed in writing with the Company) as follows:
 
Wells Fargo Bank, N.A.
161 North Concord Exchange
South St. Paul, MN 55075
Attention:  Becky Paulson
 
Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Rights Certificate shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the registry
books of the Company.”


2.           No Other Amendment.  Except as modified by this Third Amendment,
the Rights Agreement shall remain in full force and effect without any
modification.  By executing this Third Amendment below, the Company certifies
that this Third Amendment has been executed and delivered in compliance with the
terms of Section 27 of the Rights Agreement.  This Third Amendment shall be
deemed an amendment to the Rights Agreement and shall become effective when
executed and delivered by the Company and the Rights Agent as provided under
Section 27 of the Rights Agreement.
 
3.           Effect of Amendment.  This Third Amendment shall be deemed to be in
force and effect immediately prior to the execution of the Securities Purchase
Agreement, dated as of August 23, 2007, by and among the Company and the
purchasers party thereto.  Except as and to the extent expressly modified by
this Third Amendment, the Rights Agreement and the exhibits thereto, shall
remain in full force and effect in all respects.  In the event of a conflict or
inconsistency between this Third Amendment and the Rights Agreement and the
exhibits thereto, the provisions of this Third Amendment shall govern.
 
4.           Counterparts.  This Third Amendment may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.
 
5.           Miscellaneous.  This Third Amendment shall be deemed to be a
contract made under the laws of the state of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such state
applicable to contracts to be made and performed entirely within such state.  If
any term or other provision of this Third Amendment is determined to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Third Amendment shall nonetheless remain in
full force and effect and upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, this Third
Amendment and such term or other provision shall be deemed to have been
 
 
 
4

--------------------------------------------------------------------------------

 
amended so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the Board of Directors of the Company.
 
 
[Remainder of Page Left Blank Intentionally]
 
 
 
5

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Third Amendment to be executed and delivered
as of the day and year first written above.
 
WELLS FARGO BANK, N.A.
 
 
By:
 /s/ Becky Paulson
 
 
Name:  Becky Paulson
 
 
 
Title:    Officer
 
 
 
VERMILLION, INC.
 
 
 
By:
 /s/ Debra A. Young
 
 
Name:  Debra A. Young
 
 
Title:   Vice President of Finance and Chief Financial Officer
 
         

 
 


 
6
 

--------------------------------------------------------------------------------

 
 

 















